Citation Nr: 0622322	
Decision Date: 07/27/06    Archive Date: 08/10/06

DOCKET NO.  03-37 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disorder, to include as secondary to a back condition.

2.  Entitlement to service connection for basal/squamous cell 
carcinoma.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1958 to 
November 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Los Angeles, California.  In 
November 2002, the RO denied entitlement to service 
connection for a bilateral hip condition, to include as 
secondary to a low back condition.  The RO denied entitlement 
to service connection for basal skin cancer in March 2003.  
The veteran was scheduled for a December 12, 2004 Board video 
conference hearing, but failed to appear.  He submitted a 
video hearing form dated in November 2004, indicating that he 
wished to be scheduled for a travel Board hearing instead of 
a video conference hearing; but the Board did not receive 
this form until December 20, 2004, after the scheduled 
hearing date.  As the veteran did not submit a timely request 
for change in hearing venue or demonstrate good cause for 
failing to appear for his scheduled hearing, the Board, in 
effect, denied the veteran's request for a hearing change in 
its March 2005 decision.  See 38 C.F.R. § 20.1304(b).

The Board remanded this case for additional development in 
March 2005.  The RO has conducted the requested development; 
however, in April 2006, the veteran notified VA of additional 
evidence relevant to his claim that does not appear in the 
record.  

The veteran further indicated that he wished his service 
connection claim for basal cell carcinoma to include squamous 
cell carcinoma; so the issues will be as reflected on the 
cover page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.





REMAND

In April 2006, the veteran notified VA that he had received 
additional treatment for his bilateral hip condition dated 
from 2003 to 2006 from the Los Angeles VAMC, and treatment 
for skin cancer from the Palo Alto VAMC from 2005 to 2006.  
None of these records are reflected in the claims file.  As 
VA is on notice that such evidence exists and might be 
pertinent to the current service connection claim for a 
bilateral hip condition, to include as secondary to a low 
back condition, and the service connection claim for 
basal/squamous cell carcinoma, VA must make reasonable 
efforts to obtain this evidence.  See 38 C.F.R. § 3.159(c) 
(2005).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims file 
and ensure that all notice obligations are 
satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), 
including the new notice requirements, 
pursuant to Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006) for the service 
connection claim for a bilateral hip 
condition, to include as secondary to a 
low back condition, and the service 
connection claim for basal/squamous cell 
carcinoma.  All VCAA requirements must be 
contained in one letter.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

2.  The AMC/RO should obtain all available 
VA medical records dated from 2003 to 
present from the Los Angeles VAMC; and all 
available VA medical records dated from 
2005 to present from the Palo Alto VAMC.

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC/RO should 
re-adjudicate the veteran's claims.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case (SSOC).  
The SSOC must notify the veteran of all 
relevant actions taken on her claim for 
benefits, and summarize the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



